Exhibit 10.4

Lyondell Chemical Company

 

DEFERRAL PLAN

Amended and Restated, January 1, 2009



--------------------------------------------------------------------------------

Lyondell Chemical Company

Deferral Plan

Table of Contents

 

ARTICLE I GENERAL PROVISIONS    1     Section 1.1    Purpose and Intent    1
    Section 1.2    Effective Date    1     Section 1.3    Definitions    1
ARTICLE II PARTICIPATION AND DEFERRAL ELECTIONS    5     Section 2.1   
Eligibility and Participation    5     Section 2.2    Deferral Types    5
    Section 2.3    Deferral Elections    5     Section 2.4    Deferral Limits   
5     Section 2.5    Separation from Service    6     Section 2.6    Transfers
   6     Section 2.7    Modification of Deferral Elections    6 ARTICLE III
DEFERRED COMPENSATION ACCOUNTS    7     Section 3.1    Accounts    7
    Section 3.2    Deferred Compensation    7     Section 3.3    Interest Rate
   7     Section 3.4    Account Value    7     Section 3.5    Vesting    8
    Section 3.6    Account Statements    8 ARTICLE IV PLAN BENEFITS    9
    Section 4.1    Basic Plan Benefit    9     Section 4.2    Distribution
Elections    9     Section 4.3    Amount and Form of Survivor Benefits    10
    Section 4.4    Early Distribution    11     Section 4.5    Financial
Hardship Distribution    11     Section 4.6    Valuation and Settlement    12
    Section 4.7    Small Benefit    12 ARTICLE V BENEFICIARY DESIGNATION    13
    Section 5.1    Beneficiary Designation    13     Section 5.2    Failure to
Designate a Beneficiary    13

 

1



--------------------------------------------------------------------------------

ARTICLE VI ADMINISTRATION    14     Section 6.1    Interpretation    14
    Section 6.2    Administrative Records    14     Section 6.3    Claims    14
    Section 6.4    Committee Liability    15 ARTICLE VII AMENDMENT AND
TERMINATION    16     Section 7.1    Plan Amendment    16     Section 7.2   
Termination    16     Section 7.3    Effect of Amendment or Termination    16
    Section 7.4    Effect of Legislation    16 ARTICLE VIII MISCELLANEOUS    17
    Section 8.1    Unfunded Benefit Plan    17     Section 8.2    Unsecured
General Creditor    17     Section 8.3    Grantor Trust    17     Section 8.4   
Non-Assignment    17     Section 8.5    No Employment Right    18
    Section 8.6    Adjustments    18     Section 8.7    Obligation to Company   
18     Section 8.8    Protective Provisions    18     Section 8.9    Gender,
Singular and Plural    18     Section 8.10    Governing Law    18
    Section 8.11    Notice    19     Section 8.12    Successors and Assigns   
19     Section 8.13    Incapacity    19

 

2



--------------------------------------------------------------------------------

ARTICLE I

GENERAL PROVISIONS

Section 1.1 Purpose and Intent.

This Plan is intended to provide the opportunity for eligible Employees to
accumulate supplemental funds for retirement or special needs before retirement
through deferral of portions of their regular Salary and Awards.

This Plan replaces the deferral provisions of the Lyondell Chemical Company
Executive Deferral Plan for amounts deferred before 2005 (“Prior Plan”) to
conform to the requirements of Code Section 409A and any related regulation or
other guidance promulgated by applicable governmental agencies (“Code
Section 409A”) and establishes the provisions of this Plan as intended to apply
to deferrals of compensation earned or accrued in 2005 and thereafter.

Section 1.2 Effective Date.

This Plan document generally shall be effective as of January 1, 2009 and shall
apply to Plan Participants on or after January 1, 2009 unless certain provisions
specify that they are effective on a different date.

Section 1.3 Definitions.

Account means a separate bookkeeping account maintained by the Company for each
Employee which measures and determines the amounts to be paid to the Employee
under the Plan. An Account may be divided in subaccounts as needed to reflect
particular Deferral Elections.

Awards means immediate cash awards made under the annual short-term incentive
compensation plans for executives and senior managers or awards under any other
plan that the Remuneration Committee has approved as Awards under this Plan.

Beneficiary means a person who is entitled to receive a Participant’s interest
under this Plan when the Participant dies before his Account is totally
distributed.

Benefits Administrative Committee means the Benefits Administrative Committee of
Lyondell Chemical Company.

Benefits Finance Committee means the Benefits Finance Committee of Lyondell
Chemical Company.

 

1



--------------------------------------------------------------------------------

Code means the Internal Revenue Code of 1986, as amended, including any
successor provisions and any regulations or other guidance promulgated by
applicable governmental agencies.

Company means Lyondell Chemical Company, a Delaware corporation, and any
successor company.

Deferral Election means a Participant’s election to defer Salary and/or Awards
during a Deferral Period according to Article II.

Deferral Period means the particular calendar year for which a Deferral Election
is made. A new Deferral Period begins each January 1 and ends each December 31.

Deferred Compensation means the amount of Salary and/or Awards a Participant
elects to defer by a Deferral Election.

Disability means a medically determinable physical or mental impairment which is
expected to last for at least a continuous twelve (12) month period or is
expected to result in death, where the Participant (i) either cannot engage in
any substantial gainful employment due to the impairment or (ii) is receiving
disability benefits for at least three (3) months under the Company’s applicable
disability plan.

Distribution means a distribution of a Participant’s Account as a result of a
Separation from Service or other event specified under this Plan and permitted
by Code Section 409A.

Early Distribution means a Distribution before Separation from Service as
specified in Section 4.4 and permitted by Code Section 409A.

Effective Date means January 1, 2009.

Employee means a regular salaried employee of the Company.

ERISA means the Employee Retirement Income Security Act of 1974, as amended,
including any successor provisions and any regulations or other guidance
promulgated by applicable governmental agencies.

Financial Hardship means a condition of severe financial difficulty due to an
unforeseeable emergency resulting from (i) an illness or accident of the
Participant, his spouse or dependent; (ii) a casualty causing a Participant’s
property loss; or (iii) other similar or extraordinary and unforeseeable
circumstances created by events beyond the Participant’s control, as determined
by the Benefits Administrative Committee, upon advice of counsel, based on
written information supplied by the Participant and which is sufficient, in
counsel’s judgment, to justify a change in a Distribution election under the
Plan without causing the Participant or any other Participant to receive taxable
income from the Plan before the Participant actually receives his benefit.

 

2



--------------------------------------------------------------------------------

Interest Rate means the interest rate determined by the Company before the
Deferral Period and applied to the Participant’s Account during that Plan Year.

Key Employee means an Employee who, at any time during the prior Plan Year, was
identified as (i) an officer of the Company with annual compensation greater
than $130,000, as adjusted, (ii) a five percent (5%) owner of the Company, or
(iii) a one percent (1%) owner of the Company with annual compensation from the
Company of more than $150,000, as adjusted, as determined according to the
requirements of Code Sections 409A and 416(i). For Plan Distribution purposes,
an Employee identified as a Key Employee during a year ending on an
identification date shall be considered a Key Employee for a twelve (12) month
period beginning on the following April 1. December 31 of the prior Plan Year
shall be used as the identification date to identify Key Employees under Code
Section 409A.

Participant means any Employee who is participating in this Plan under Article
II, and any former Employee who has not received the entire benefit to which he
is entitled under this Plan.

Plan means this Lyondell Chemical Company Deferral Plan.

Plan Year means each calendar year beginning on January 1 and ending on
December 31.

Remuneration Committee means Remuneration Committee of the Supervisory Board of
LyondellBasell Industries, AF S.C.A.

Salary means the Employee’s regular, biweekly salary, excluding Awards and any
other special or additional compensatory payments made by the Company.

Separation from Service means the Participant’s employment termination from
Lyondell Chemical Company, or any of its Subsidiaries and Affiliates, which
complies with the requirements of Code Section 409A. A transfer to or from
Lyondell Chemical Company and any of its Subsidiaries or Affiliates shall not be
a Separation from Service under this Plan.

 

3



--------------------------------------------------------------------------------

Subsidiaries or Affiliates means:

(a) All corporations that are members of a controlled group of corporations
within the meaning of Code Section 414(b) and of which the Company is then a
member, and

(b) All trades or businesses, whether or not incorporated, that are then under
common control with the Company within the meaning of Code Section 414(c).

Survivor Benefit means the benefit under Section 4.3 provided when a Participant
dies before his Account is distributed.

Valuation Date means the last day of each month, or another date the Benefits
Administrative Committee determines, in its discretion, which may be either more
or less frequent, used to value Participants’ Accounts.

 

4



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION AND DEFERRAL ELECTIONS

Section 2.1 Eligibility and Participation.

(a) Eligibility. Eligibility to participate in this Plan shall be limited to
Employees who eligible to participate in the LyondellBasell Industries AF S.C.A.
Mid-Term Incentive Plan during a Deferral Period. An Employee who becomes
eligible to participate in this Plan after a Deferral Period begins shall not be
eligible to participate until the following Deferral Period.

(b) Participation. An eligible Employee may elect to participate in the Plan by
submitting a Deferral Election for a Deferral Period.

Section 2.2 Deferral Types.

A Participant may elect to defer Salary and/or Awards, subject to any limits,
conditions or restrictions, such as minimum or maximum deferral amounts, as the
Benefits Administrative Committee prescribes before the Deferral Period begins.
A Participant may also elect to defer an Early Distribution at the time and in
the manner the Benefits Administrative Committee prescribes.

Section 2.3 Deferral Elections.

Before each Deferral Period, at a time and in the manner the Benefits
Administrative Committee prescribes, each eligible Employee may elect to defer
Salary and/or Awards. The time and form of Distribution of the deferred amount
shall be elected when the Deferral Election is made. This Deferral Election
shall be irrevocable after the Deferral Period begins, unless modifications are
authorized under Section 2.7.

Section 2.4 Deferral Limits.

Deferral Elections are subject to the following limits:

(a) A Participant may not defer more than fifty percent (50%) of his Salary.
Benefits Administrative Committee shall establish a minimum amount that may be
deferred before the Deferral Period begins.

 

5



--------------------------------------------------------------------------------

Section 2.5 Separation from Service.

Any outstanding Deferral Election relating to Awards payable after Separation
from Service shall remain binding; otherwise, a Participant’s Deferral Elections
shall terminate on the Participant’s Separation from Service.

Section 2.6 Transfers.

A Participant’s Deferral Elections shall be irrevocable regardless of a transfer
of employment among Lyondell Chemical Company or any of its Subsidiaries or
Affiliates. When a transfer occurs, the Participant’s Deferral Election shall
continue to apply to Awards or Salary granted by the transferee company and the
transferee company’s deferral plan shall assume responsibility for the remainder
of the Deferral Period, if any, subject to any Deferral Election that the
Participant made under the transferor company’s plan.

Section 2.7 Modification of Deferral Elections.

The Benefits Administrative Committee may permit a Participant to cease
remaining deferrals under a Deferral Election upon finding that the Participant
has suffered a Financial Hardship, to the extent that the Deferral Election may
be revoked as a result of Financial Hardship under the Code Section 409A or a
hardship Distribution under Code Section 401(k).

 

6



--------------------------------------------------------------------------------

ARTICLE III

DEFERRED COMPENSATION ACCOUNTS

Section 3.1 Accounts.

Accounts shall be maintained for each Participant for record-keeping purposes
only. A Participant’s Account may be divided into subaccounts if necessary to
determine how a Participant’s Distribution Elections shall apply to portions of
the Account.

Section 3.2 Deferred Compensation.

A Participant’s Deferred Compensation shall be credited to the Participant’s
Account on the date when the corresponding non-deferred portion of the
compensation is paid or would have been paid but for the Deferral Election. The
Company shall have the right to withhold from Salary (or otherwise to cause the
Participant or the executor or administrator of his estate, or his Beneficiary)
to pay any federal, state, local and/or foreign taxes required to be withheld on
any Deferred Compensation.

Section 3.3 Interest Rate.

Interest shall be credited monthly on the balance of the Account on each
Valuation Date beginning on the date when deferred amounts are credited to the
Account. A Participant’s Account will be credited with interest monthly during
each Plan Year before the full Distribution of the Participant’s Account at the
Interest Rate previously determined by the Benefits Finance Committee, with
approval by the Remuneration Committee, to apply during the Plan Year. The
Benefits Finance Committee, with approval by the Remuneration Committee, shall
establish the applicable interest rate for the following Plan Year by reference
to the rate of return on a predetermined actual investment which is reflective
of the general credit quality of LyondellBasell Industries, its affiliates or an
investment or group of investments of similar credit quality.

Section 3.4 Account Value.

A Participant’s Account on each Valuation Date shall consist of the balance of
the Participant’s Account on the immediately preceding Valuation Date, plus the
amount of the Participant’s Deferred Compensation since the Valuation Date, plus
interest credited to the Account, and minus any Distributions or reductions made
from the Account since the immediately preceding Valuation Date.

 

7



--------------------------------------------------------------------------------

Section 3.5 Vesting.

Each Participant shall be one hundred percent (100%) vested at all times in the
amounts credited to the Participant’s Account.

Section 3.6 Account Statements.

The Company shall provide each Participant with periodic statements setting
forth the Participant’s Account balance.

 

8



--------------------------------------------------------------------------------

ARTICLE IV

PLAN BENEFITS

Section 4.1 Basic Plan Benefit.

Except as provided in Section 4.2, if a Participant has a Separation from
Service, the Company shall pay a Plan benefit equal to the Participant’s
Account, including interest at the Interest Rate established in Section 3.3.
Interest is payable on a Participant’s Account balance until the Account is
fully distributed.

Section 4.2 Distribution Elections.

(a) Time and Form of Distribution. If the Participant becomes entitled to a
Distribution due to Separation from Service on or after attaining age fifty-five
(55) with at least ten (10) years of service recognized by the Company or due to
Disability, Distribution shall be made at the time and form specified in the
applicable Deferral Elections.

A Participant may elect one or more of the following forms and commencement
dates for all or portions of his Account.

(1) Lump Sum. A single payment of all of the amount deferred under a Deferral
Election.

(2) Installment Payments. Monthly installment payments for five (5), ten (10) or
fifteen (15) years of the amount deferred under a Deferral Election in
substantially equal payments of principal and interest. The amount of each
monthly installment shall be redetermined, effective January 1 of each year,
based on the remaining balance subject to the installment payment election and
the remaining number of installment payments.

Notwithstanding the foregoing, a Participant’s Account may be distributed
earlier under the Plan terms due to death or Financial Hardship, as provided in
Sections 4.3 and 4.5, or for other reasons as may be provided under Code
Section 409A.

(b) Distribution Elections Inapplicable. If a Participant’s Account becomes
distributable due to Separation from Service before attaining age fifty-five
(55) with at least ten (10) years of service recognized by the Company, the
Participant’s Deferral Elections shall be disregarded and the Participant’s
Account will be paid in substantially equal payments of principal and interest
over a three (3) year period. Distribution shall begin as soon as
administratively possible, but no later than sixty (60) days after a Separation
from Service or as provided in (e) if the Participant is a Key Employee. The
amount of each monthly installment shall be redetermined, effective January 1 of
each year, based on the remaining number of installment payments.

 

9



--------------------------------------------------------------------------------

(c) Failure to Make a Distribution Election. If the Participant becomes entitled
to a Distribution on Separation from Service on or after attaining age
fifty-five (55) with at least ten (10) years of service recognized by the
Company or due to a Disability and has failed to make a Distribution election
for an amount deferred for a particular Deferral Period, that portion of the
Participant’s Account balance will be distributed immediately in a single cash
payment as soon as administratively possible, but no later than sixty (60) days
following that distributable event or as provided in (e) if the Participant is a
Key Employee.

(d) Change in Time or Form of Distribution. A Participant may elect to delay the
commencement, or change the form, of a Plan Distribution, according to
procedures adopted by the Benefits Administrative Committee, but (1) the
election may not become effective until at least twelve (12) months after the
date the Distribution election is made, (2) the election must defer payment for
a period of at least five (5) years after the original Distribution date and
(3) the new Distribution election must be made at least twelve (12) months
before the date the original Distribution was scheduled to occur.

(e) Key Employees. If a Participant is a Key Employee whose Account becomes
distributable due to Separation from Service, a Distribution shall not begin
until six (6) months following the Key Employee’s Separation from Service,
whether in a lump sum or installment payment form. Lump sum and installment
payments shall be calculated on the Account value at the delayed Distribution
date and shall commence as soon as administratively possible following the
delayed Distribution date ; provided, however, that this Section 4.2 (e) shall
apply only if the Company is a corporation any stock in which is publicly traded
on an established securities market or otherwise.

Section 4.3 Amount and Form of Survivor Benefits.

If the Participant dies before his Account Distribution begins, the Plan shall
pay a Survivor Benefit equal to the value of the Participant’s Account balance,
increased by the applicable Interest Rate on the unpaid Account balance during
the period when Survivor Benefit payments are being made to the Participant’s
Beneficiary. A Participant may elect the form of Survivor Benefit payments and
the election will apply to his entire Account balance. A Participant may elect
Survivor Benefits payable in a lump sum or monthly installments for five (5),
ten (10) or fifteen (15) years in substantially equal payments of principal and
interest. If the Participant has changed the Survivor Benefit election, the
change shall not be effective until twelve (12) months after the date the change
was made. If the Participant fails to elect a form of Survivor Benefit payments,
the Participant’s Account balance shall be distributed in a lump sum as soon as
practical following the Participant’s death.

If the Participant dies after his Account Distribution begins, any Survivor
Benefit payment elected under this Plan shall not apply and the Participant’s
Account balance shall

 

10



--------------------------------------------------------------------------------

continue to be paid to the Beneficiary in the benefit form that was payable to
the Participant, until all remaining payments that would have been made to the
Participant if the Participant had lived have been made. Payments shall be
increased by the applicable Interest Rate credited on the deceased Participant’s
unpaid Account balance during each year payment is made to the Beneficiary.

Section 4.4 Early Distribution.

A Participant may elect to receive an Early Distribution from his Account
subject to the following restrictions:

(a) Election. The election to take an Early Distribution for a particular
Deferral Election must be made at the same time the Participant makes that
Deferral Election.

(b) Amount. The amount which a Participant can elect to receive as an Early
Distribution shall be the portion of the amounts deferred under a particular
Deferral Election, as prescribed by the Benefits Administrative Committee before
the Deferral Period. If a previously elected amount exceeds the related Account
balance when an Early Distribution is to be made, only the Account balance will
be paid.

(c) Time of Early Distribution. The Early Distribution shall begin at a time
elected by the Participant when the Deferral Election was made and the date
elected for an Early Distribution must be at least two (2) years after the
Deferral Election becomes effective. If the Participant has a Separation from
Service before the Early Distribution date, the Early Distribution election will
be canceled and Distribution will be made under Section 4.2.

(d) Distributions from Account. Amounts paid to a Participant under this Section
shall be treated as Distributions from the Participant’s Account.

Section 4.5 Financial Hardship Distribution.

(a) Financial Hardship Distribution. When the Benefits Administrative Committee
finds that a Participant has suffered a Financial Hardship, following the
Participant’s written application, the Benefits Administrative Committee shall
distribute all or a portion of the Participant’s Account reasonably necessary to
satisfy the Financial Hardship. The amount necessary to satisfy the Financial
Hardship shall be the amount determined according to the requirements of Code
Section 409A. The Distribution shall be paid in a lump sum as soon as
administratively practical following the Financial Hardship finding.

(b) Review of the Request for Financial Hardship Distribution. Counsel for the
Plan, on an ongoing basis, shall review legal and tax developments to assure
continuous compliance with the relevant authorities governing plan design to
prevent constructive receipt of taxable income by any Participant, and shall
advise the Benefits Administrative Committee of the applicable law.

 

11



--------------------------------------------------------------------------------

Section 4.6 Valuation and Settlement.

The Settlement Date shall be the earlier of the date when a lump sum is paid or
when installment payments commence. The Settlement Date for a Distribution shall
be no more than thirty (30) days after the last day of the month when the
Participant or his Beneficiary becomes entitled to a Distribution, or six
(6) months later, if the Participant is a Key Employee. The Settlement Date for
an Early Distribution shall be the month that the Participant has elected to
commence payment. The amount of a lump sum and the initial amount of installment
payments for a Participant’s Account shall be based on the value of the
Participant’s Account on the Valuation Date at the end of the immediately
preceding month before the Settlement Date.

Section 4.7 Small Benefit.

Notwithstanding any Distribution Election, the Benefits Administrative
Committee, in its sole discretion, may pay any benefit as a lump sum payment to
the Participant or any Beneficiary, if the lump sum amount of the Account
balance that remains in the Account, or which is payable to the Participant or
Beneficiary in installments when payments to the Participant or Beneficiary
would otherwise commence, is less than $10,000.

 

12



--------------------------------------------------------------------------------

ARTICLE V

BENEFICIARY DESIGNATION

Section 5.1 Beneficiary Designation.

Each Participant has the right to designate a Beneficiary or Beneficiaries to
receive his interest in his Account on his death. The designation shall be made
in the time and manner the Benefits Administrative Committee prescribes. The
Participant has the right to change or revoke any designation from time to time
by filing a new designation or notice of revocation, and no notice to any
Beneficiary nor consent by any Beneficiary shall be required to make any change
or revocation.

Section 5.2 Failure to Designate a Beneficiary.

If a Participant fails to designate a Beneficiary before his death, or if no
designated Beneficiary survives the Participant, the Benefits Administrative
Committee shall direct the Company to pay his Account balance in a lump sum to
the executor or administrator of his estate.

 

13



--------------------------------------------------------------------------------

ARTICLE VI

ADMINISTRATION

Section 6.1 Interpretation.

The Benefits Administrative Committee has the exclusive right and discretionary
authority to interpret the Plan’s provisions and to decide questions arising in
its administration; provided that the Benefits Finance Committee has the
exclusive right and discretionary authority to interpret Section 3.3 regarding
establishing the applicable Interest Rate. The decisions and interpretations of
the Benefits Administrative Committee and the Benefits Finance Committee, as
applicable, shall be final and binding on the Company, Participants, Employees
and all other persons.

Section 6.2 Administrative Records.

The Benefits Administrative Committee shall keep records reflecting Plan
administration, which the Company may audit.

Section 6.3 Claims.

If a Participant makes a written request alleging a right to receive Plan
benefits or alleging a right to receive an adjustment in Plan benefits being
paid, the Benefits Administrative Committee shall treat it as a benefit claim.
All benefit claims under the Plan shall be sent to the Benefits Administrative
Committee and must be received within thirty (30) days after Separation from
Service. The decision will be made within ninety (90) days after the Benefits
Administrative Committee receives the claim unless the Benefits Administrative
Committee determines additional time due to special circumstances is needed. If
the Benefits Administrative Committee determines that an extension to process a
claim is required, the final decision may be deferred up to one hundred eighty
(180) days after the claim is received, if the claimant is notified in writing
of the need for the extension and the anticipated date of a final decision
before the end of the initial ninety (90) day period.

If the Benefits Administrative Committee decides that any individual who has
claimed a right to receive benefits, or different benefits, under the Plan is
not entitled to receive all or any part of the benefits claimed, it will inform
the claimant in writing or electronically, in terms calculated to be understood
by the claimant, of the specific reasons for the denial, the Plan provisions on
which the denial is based, a description of additional material or information
necessary to perfect the claim and an explanation of why the material or
information is needed, and an explanation of the Plan’s claim review procedures.
If no action is taken on the claim within these time periods, the claim shall be
deemed denied on the last day of the applicable time period. The claimant is
entitled to a full and fair review of the denied claim after actual or
constructive notice of a denial.

 

14



--------------------------------------------------------------------------------

The claimant, or his authorized representative, must file a written request for
review with the Benefits Administrative Committee setting forth the grounds for
the request and any supporting facts, comments or arguments he wishes to make,
within sixty (60) days after actual or constructive notice. If a written request
for review is not received within this sixty (60) day period, the denial will be
final. The claimant shall have reasonable access to all relevant documents
pertaining to the claim.

The Benefits Administrative Committee or the persons responsible to conduct the
review on the Benefits Administrative Committee’s behalf shall conduct a full
review of the claim. Unless special circumstances require an extension of the
review period, the Benefits Administrative Committee will render its decision no
later than the date of its next regularly scheduled meeting, unless the request
is filed less than thirty (30) days before that meeting. If the request is filed
less than thirty (30) days before a regularly scheduled meeting, the Benefits
Administrative Committee will render its decision no later than the date of the
second regularly scheduled meeting after it receives the request. However, if
special circumstances require an extension of the review period, a final
decision shall be rendered no later than the third regularly scheduled meeting
after it receives the request for review, if the claimant is notified in writing
of the special circumstances and the date of the expected decision, before the
time is extended due to special circumstances. If the decision on review is not
furnished to the claimant within the applicable time period(s), the claim shall
be denied on the last day of the applicable period. Benefits Administrative
Committee decisions shall be in writing and provided no later than five (5) days
after the decision is made. The decision shall include specific reasons for the
action taken, including the specific Plan provisions on which the decision is
based. The claimant shall be notified of the right to reasonable access, on
request, to relevant documents or other information without charge.

Section 6.4 Committee Liability.

No member of the Benefits Administrative Committee or the Benefits Finance
Committee shall be liable for any action taken in good faith or for exercise of
any power given the Benefits Administrative Committee or the Benefits Finance
Committee, or for the actions of other members of the Benefits Administrative
Committee or the Benefits Finance Committee.

 

15



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT AND TERMINATION

Section 7.1 Plan Amendment.

This Plan may be amended at any time and from time to time by a written
instrument signed by an officer of the Company duly authorized by the Board of
Directors of the Company.

Section 7.2 Termination.

The Company intends to continue this Plan indefinitely, but reserves the right
to terminate it at any time for any reason.

Section 7.3 Effect of Amendment or Termination.

No Plan amendment or termination may adversely affect the benefit payable to any
Participant receiving or entitled to receive Plan benefits before the effective
date of the amendment or termination. However, the Company may amend the Plan to
eliminate any form of payment or to comply with any law or regulation, including
but not limited to, reformation of any Plan provision that would result in an
excise tax being imposed under Code Section 409A, and if so, that amendment or
reformation will not be deemed to adversely affect any Participant’s benefit
entitlement.

Section 7.4 Effect of Legislation.

It is intended that the provisions of the Plan satisfy the requirements of Code
Section 409A and that the Plan be operated in a manner consistent with such
requirements to the extent applicable. Therefore, the Benefits Administrative
Committee may make adjustments to the Plan and may construe the provisions of
the Plan in accordance with the requirements of Code Section 409A. If any Plan
provision would result in imposition of an excise tax under Code Section 409A,
the terms of Code Section 409A shall apply and that Plan provision will be
reformed to avoid the excise tax.

 

16



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Unfunded Benefit Plan.

This Plan is intended to constitute an unfunded plan which is maintained
primarily to provide deferred compensation in the form of additional benefits to
a select group of management or highly compensated employees, as defined in
ERISA Sections 201(a)(2), 301(a)(3) and 401(a)(1).

Section 8.2 Unsecured General Creditor.

Participants and their Beneficiaries shall have no legal or equitable rights,
claims or interests in any specific Company assets or property, nor are they the
Beneficiaries of, or have any rights, claims or interests in, any life insurance
policies, annuity contracts, or the proceeds of those policies or contracts
which the Company owns or acquires (“Policies”). Any Policies or other Company
assets shall be and shall remain general, unpledged, unrestricted Company
assets. The Company’s obligation under the Plan is merely an unfunded and
unsecured Company promise to pay money in the future.

Section 8.3 Grantor Trust.

Although the Company is responsible for all Plan benefits, the Company, in its
discretion, may contribute funds to a grantor trust, as it deems appropriate, to
pay Plan benefits. The trust may be irrevocable, but trust assets shall be
subject to the claims of creditors of Lyondell Chemical Company. To the extent
any Plan benefits are actually paid from the trust, the Company shall have no
further obligation for those benefits, but to the extent the benefit is not
paid, benefits shall remain the obligation of, and shall be paid by, the
Company. Participants shall be unsecured creditors insofar as their legal claim
for Plan benefits and Participants shall have no security interest in the
grantor trust.

Section 8.4 Non-Assignment.

Payments to and benefits under this Plan are not assignable, transferable or
subject to alienation since they are primarily for the support and maintenance
of the Participants and their Beneficiaries. Likewise, payments shall not be
subject to attachments by creditors of, or through legal process against, the
Company, the Benefits Administrative Committee, the Benefits Finance Committee
or any Participant. Payments may be offset by the Company as provided under
Section 8.7.

 

17



--------------------------------------------------------------------------------

Section 8.5 No Employment Right.

The Plan provisions shall not give an Employee the right to be retained in
Company service nor shall this Plan or any action taken under it be construed as
an employment contract.

Section 8.6 Adjustments.

At the Company’s request, the Benefits Administrative Committee may adjust a
Participant’s Plan benefit or make other adjustments required to correct
administrative errors or provide uniform treatment of Participants, in a manner
consistent with the Plan’s intent and purpose.

Section 8.7 Obligation to Company.

If a Participant becomes entitled to a Distribution of Plan benefits and the
Participant has any debt, obligation, or other liability representing an amount
owed to the Company, or its Subsidiaries and Affiliates or any Company,
Subsidiary or Affiliate benefit plan, then the Benefits Administrative
Committee, in its sole discretion, may offset the amount owed against the amount
of benefits otherwise distributable under this Plan.

Section 8.8 Protective Provisions.

Each Participant shall cooperate with the Company by furnishing any and all
information the Company requests to facilitate Plan benefit payments, taking any
physical examinations the Company deems necessary and taking other relevant
action as the Company requests. If a Participant refuses to cooperate, the
Company shall have no further obligation to the Participant under the Plan. If
the Participant makes any material misstatement of information or nondisclosure
of medical history, no benefits will be payable to the Participant or his
Beneficiary unless, at the Company’s sole discretion, benefits are payable in an
amount reduced to compensate the Company for any loss, cost, damage or expense
suffered or incurred by the Company as a result in any way of any Participant
action, misstatement or nondisclosure.

Section 8.9 Gender, Singular and Plural.

All pronouns and any variations are deemed to refer to the masculine, feminine,
or neuter, as the identity of the person or persons requires. The singular may
be read as the plural and the plural as the singular, as the context may
require.

Section 8.10 Governing Law.

This Plan shall be construed, regulated and administered under the laws of the
State of Texas, except to the extent that those laws are preempted by ERISA.

 

18



--------------------------------------------------------------------------------

Section 8.11 Notice.

Any notice or filing required or permitted to be given to the Benefits
Administrative Committee under the Plan shall be sufficient if in writing and
hand delivered, or sent by registered or certified mail, to the Company’s
principal office, directed to the attention of the Secretary of the Benefits
Administrative Committee. Notice shall be deemed given on the delivery date or,
if delivery is made by mail, on the date shown on the postmark on the receipt
for registration or certification.

Section 8.12 Successors and Assigns.

This Plan shall be binding on the Company and its successors and assigns.

Section 8.13 Incapacity.

If the Benefits Administrative Committee deems any person entitled to receive
any Plan payment is incapable of receiving or disbursing the payment because of
minority, illness or infirmity, mental incompetence, or incapacity of any kind,
the Benefits Administrative Committee, in its sole discretion, may take any one
or more of the following actions: it may apply the payment directly for the
person’s comfort, support and maintenance; it may reimburse any person for any
support supplied to the person entitled to receive any payment; or it may pay
any other person the Benefits Administrative Committee selects to disburse the
payment for the person’s comfort, support and maintenance, including, without
limit, to any relative who has undertaken, wholly or partially, the expense of
the person’s comfort, care and maintenance, or any institution in whose care or
custody the person entitled to the payment may be. The Benefits Administrative
Committee, in its sole discretion, may deposit any payment due to a minor to the
minor’s credit in any savings or commercial bank of the Benefits Administrative
Committee’s choice.

 

19